DETAILED ACTION
This Office Action is in response to the application 16/921,468, filed on 07/06/20.
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant has submitted a preliminary amendment, on 08/03/2020, canceling claim 1, and adding claims 2-22.	
Claims 2-22 have been examined and are pending in this application. Claims 2, 3, and 16 are independent.
Priority
This application is continuation of application 13/616,588, which is currently patented, US 10,706,673.
Examiner Initiated Interview Attempt
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative Mr. Segarra, Roosevelt (Reg. No. 60,730), on 12/20/2021. However, in absences of Mr. Segarra, the Examiner left a voice mail in common message, requesting for conducting an Examiner initiated interview to discussed a double patenting issue with the parent application is which is currently US PAT No. 10,706,673, and to discuss potential examiner amendment to overcome 112 (second paragraphs) rejection issue.  However, no reply was received as of 12/29/2021, and the Examiner proceeded with this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out 
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-21 of U.S. Patent No. 10,706,673.
The scope of the instant claims are anticipated by the reference claims 1-21, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 2, 3, and 16, the claims recite the limitation “display of prompt” without any recitation of on to what that prompt is and how the end function “display of 
According to MPEP 2173.04, “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.”
The Examiner finds that the claim interpretation passes the test of “too broad” based on the guideline of MPEP 2173.04, which recites, “if the claim is too broad [ ], a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, would be appropriate”. Therefore, the claim has been rendered indefinite by the use of the term “regular.”
For examination purpose, the Examiner interprets that “display of prompt on the gaming device” means display of prompt on the gaming device for additional authentication, re-authentication or higher level authentication.
The Applicant is suggested that, as an option, the claims can be ammended to refining the limitation, capturing the above interpretation made by the Examiner  (emphasis added). 
As to claims 4-15 and 17-22, the claims are rejected for the same reason set forth above for their base claims 3 and 16, respectively.
Allowable Subject Matter
The present invention is directed to methods and corresponding systems for accessing services on a gaming device which, in certain embodiments, 5 include the step or steps of 
The closest prior art, as previously recited, Wells, (US 2004/0192442) is generally directed to a method of facilitating the playing of a game via a gaming apparatus, a wager may be received via a value input device. Biometric data associated with a game play selection of a game may be received, and whether to permit the game play selection may be determined based on the received biometric data. A video image relating to the game may be displayed on a display unit, and a value payout associated with an outcome of the game may be determined, The closest prior art, as previously recited, Silvester, (US 2005/0286746) is generally directed to an invention that can combine biometric identification data with additional information, or knowledge, to form a new type of security measure. One embodiment of the present invention obtains biometric identification data for accessing a particular context, identifies context identification data related to the particular context, and combines the biometric identification data and the context identification data into an identification template, Morrow (US 8,047,914) is generally directed to system and method for verifying the continued presence of the same 
The Examiner concludes that, none of Wells, Silvester, Morrow, Amaitis, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 2. For example, none of the cited prior art teaches or suggest the steps of receiving encrypted identity verification data from a gaming device; comparing  the encrypted identity verification data and previously stored encrypted identity verification data, wherein the encrypted identity verification data received and the previously stored encrypted identity verification data are compared in their encrypted form; enabling a service on the gaming device based on a match between the encrypted identity verification data, the a service comprising a game; displaying an interface screen on the gaming device comprising graphic objects associated with the game and at least one selectable element for a user of the gaming device to submit a command during play of the game; obtaining  user continuity data from the gaming device, the user continuity data comprising behavioral data or proficiency data; the user continuity data to prior user continuity data, wherein the user continuity data comprises a rate at which the user navigates menu items on the interface screen of the gaming device; determining  that the obtained user continuity data is not within a pre-determined level of confidence of the prior user continuity data; and based on the determination that the user continuity data is not within the pre- determined level of confidence of the prior user continuity data, triggering the display of a prompt on the gaming device, as a whole with the remaining limitations. Therefore, the claim 2 is considered allowable over the cited prior art.
As to the independent claim 4, the claim limitations are similar to the claim limitation of claim 2, and therefore, also considered allowable over the cited prior art.
As to the independent claim 16, the claim is directed to a system, performing a set of functions that is similar to the claim limitation of claim 2, and therefore, also considered allowable over the cited prior art.
As to claims 4-15 and 17-22, the claims are presumably depending from claims 3 and 16, respectively, and are considered allowable subject matter over prior art. However, claims 2-22 are rejected because of 112 issue, and are rejected because of double patenting issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439